Per Curiam.
Respondent was admitted to practice by this Court in 1996. She operates a law office out of her home in the Town of Chazy, Clinton County.
Petitioner charged respondent with engaging in conduct prejudicial to the administration of justice (see Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]) by failing to cooperate with its investigation of a complaint regarding her billing practices. After respondent answered, this Court granted petitioner’s unopposed motion for an order declaring that the pleadings raised no factual issues (see 22 NYCRR 806.5), and we now find respondent guilty of the misconduct charged and specified in the petition.
*1030The record indicates that the instant misconduct is the result of continuing disorganization in respondent’s practice of law, which has resulted in three prior admonitions by petitioner for failing to cooperate. We reiterate that “an attorney is obligated to cooperate with petitioner in its investigation of alleged misconduct and the failure to do so constitutes misconduct” (Matter of Kove, 103 AD2d 968, 969 [1984]).
Under all of the circumstances presented, we conclude that respondent should be suspended from the practice of law for a period of one year and until further order of this Court. However, we stay the suspension upon the condition that respondent complete six credit hours of accredited continuing legal education (hereinafter CLE) in law office management in addition to the CLE required of all attorneys. Respondent may apply to terminate her suspension in one year. Any such application shall include documentation of the required CLE and passage of the Multistate Professional Responsibility Examination during the period of suspension and shall be served upon petitioner, which may be heard thereon.
Peters, PJ., Mercure, Malone Jr., Stein and Garry, JJ., concur. Ordered that respondent is found guilty of the professional misconduct as charged in the petition; and it is further ordered that respondent is suspended from the practice of law for a period of one year, effective immediately, and until further order of this Court, which suspension is stayed upon the terms and conditions set forth in this Court’s decision.